Citation Nr: 0312201	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  02-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than June 1, 2001, 
for a grant of a 70 percent rating for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


REMAND

The veteran had active service from April 1967 to December 
1969 and from January 1971 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the RO.   

In October 2002 the Board remanded this case to the RO for 
issuance of a statement of the case with regard to the issues 
of Entitlement to an effective date earlier than April 2, 
2001, for the grant of a total disability rating for 
compensation purposes based on individual unemployability by 
reason of service connected disability; entitlement to an 
effective date earlier than April 2, 2001, for a finding that 
the veteran was permanently and totally disabled; and 
entitlement to restoration of a 100 percent schedular 
evaluation for PTSD.  

The RO issued statements of the case with regard to these 
issues on December 16, 2002 and sent the statements of the 
case to the veteran on December 27, 2002.  The veteran has 
not submitted a substantive appeal.  However, his 
representative listed these issues in a brief submitted to 
the Board on February 27, 2003.  

A substantive appeal must be filed with the agency that made 
the determination being appealed.  38 U.S.C.A. § 7105(b)(1) 
(West 2002).  However, the filing of a substantive appeal 
with the Board, can toll the running of the time limit for 
filing a substantive appeal at the RO.  See Santana-Venegas 
v. Principi, 314 F.3d 1293 (2002).  The veteran is advised 
that if he wishes to submit a substantive appeal, it must be 
filed at the RO.

The Board also notes that during the pendency of the appeal, 
the Veterans Claims Assistance Act of 2000 (hereinafter 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to each of the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45620 (to be codified at 38 U.S.C.A. 
§ 3.159(c)).  

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claims.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).
 
The Courts have remanded to the Board cases in which a VCAA 
notice letter is not of record.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To date the veteran has not been provided with notice of the 
VCAA, or of what evidence he is responsible for obtaining as 
well as what evidence VA will undertake to obtain.

Accordingly this case is remanded for the following:

1.  The RO should send the veteran a VCAA 
notice letter that informs him of the 
evidence needed to substantiate his 
claims, of what evidence he is 
responsible for obtaining, and of what 
evidence VA will undertake to obtain.  
The veteran is advised that he has one 
year from the date of such notice to 
submit evidence.  His claims cannot be 
adjudicated prior to the end of the one-
year period unless he informs the RO that 
he has no additional evidence to submit 
or waives the one-year time period.  

2.  The RO should then readjudicate the 
claims.  If the benefit sought on appeal 
remains denied, and additional evidence 
is received, the RO should issue a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


